Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art is US 20150110740 to Tang which teaches methods for delivering drugs to treat metastatic tumors in a mammalian lung (a first capillary bed, a selected organ of a mammalian subject having a disease), the method comprising intravenously administering to the subject a composition comprising a cell carrier, wherein the cell carrier may be a red blood cell (RBC), having nanoparticles non-covalently adsorbed thereto and containing a drug (abstract; paragraphs 37-38, 72-73, 107-108, 111, and 149), but fails to teach or fairly suggest a nanoparticle having a shear modulus or Young’s modulus of less than 10 MPa, and fails to teach wherein following administration of the composition said nanoparticles are transferred from the blood cell to the vascular cells of a first capillary bed encountered downstream of the site of intravenous administration, said capillary bed being in the selected organ or tissue, and wherein said nanoparticles release the drug for delivery of the drug to said selected organ or tissue.   Applicant has further presented unexpected results which further distinguish the invention over Tang.   The results include augmented delivery of RBC-hitchhiked nanoparticles to target organs, including to the lung (Figure 14B of the specification: lung to liver ratio of 120 following intravenous administration of RBC-hitchhiked nanoparticles, which was 17-fold higher than for free nanoparticles) and to the brain (Figure 15C: brain to liver ratio of 14.3 following intra-arterial administration of RBC-hitchhiked nanoparticles, which was 143-fold higher than for free nanoparticles).  As shown in Figure 8, RBC-hitchhiking delivered at least 60% of the injected drug dose to the endothelial cells of the lung compared to only 0.4% when the free drug was administered (paragraph 119).  As described in Examples 6 and 10, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
May 17, 2021